JUSTICE MILLS, specially concurring: I concur in the result reached by the majority because no agreement was proved. Bruce never represented to the defendant that he would commit the burglary. However, I do not agree that the drafters of section 8 — 2 intended to retain the bilateral approach to conspiracy. As my able colleagues note in the majority opinion, the drafters were aware of the existence of the Model Penal Code. In the Committee Comments, attention is directed to the “comprehensive and exhaustive review of the law on all three [inchoate] offenses in Model Penal Code comments and appendices ***.” (Ill. Ann. Stat., ch. 38, pars. 8 — 1 through 8 — 6, Committee Comments, at 454 (Smith-Hurd 1972).) Throughout the Committee Comments to section 8 — 2, comparisons with, and contrasts to, the Model Penal Code conspiracy statute are noted. Ill. Ann. Stat., ch. 38, par. 8 — 2, Committee Comments, at 458-60 (Smith-Hurd 1972). It is especially significant that the drafters were knowledgeable of the Model Penal Code. In the notes to section 5.03 of the Model Penal Code, it is stated: “Unilateral Approach of the Draft. The definition of the Draft departs from the traditional view of conspiracy as an entirely bilateral or multilateral relationship, the view inherent in the standard formulation cast in terms of ‘two or more persons’ agreeing or combining to commit a crime. Attention is directed instead to each individual’s culpability by framing the definition in terms of the conduct which suffices to establish the liability of any given actor, rather than the conduct of a group of which he is charged to be a part — an approach which in this comment we have designated ‘unilateral.’ ” (ALI Model Penal Code, at 104 (Tent. Draft No. 10, 1958).) Prior to the Criminal Code of 1961, Illinois conspiracy statutes were phrased in terms of “two or more persons.” (See Ill. Rev. Stat. 1961, ch. 38, pars. 138 through 140.) According to the Model Penal Code notes, the bilateral theory was inherent in this language. And, in fact, the Illinois courts applied a bilateral approach to the conspiracy statutes. If the drafters of the Criminal Code of 1961 intended to retain the bilateral theory, they most certainly would have retained the language “two or more persons.” Yet, not only did the drafters reject this language, they drafted the conspiracy statute in the form of the Model Penal Code by defining conspiracy in terms of the conduct which suffices to establish the liability of a “person.” As was stated in Goedde v. Community Unit School District No. 7 (1959), 21 Ill. App. 2d 79, 84, 157 N.E.2d 266, 269: “Where by amendment or revision, words are stricken from a statute it must be concluded that the Legislature deliberately intended to change the law. It will not be presumed that the difference between two statutes was due to oversight or inadvertence, but the presumption is that every amendment or revision is made to effect some purpose.” The basis of the decisions in State v. Marian (1980), 62 Ohio St. 2d 250, 405 N.E.2d 267, and State v. St. Christopher (1975), 305 Minn. 226, 232 N.W.2d 798, in which the courts adopted the unilateral theory, was that the legislatures changed the statutory language from requiring that two or more persons conspire to requiring that one person planned with another. I do not find persuasive the argument that, had the drafters intended to adopt the unilateral theory, they would have said so in the Committee Comments. In the 60 pages of text and footnotes in the notes to the Model Penal Code conspiracy statute, little more than two pages were directed to the bilateral versus unilateral issue. (ALI Model Penal Code, at 104-06 (Tent. Draft No. 10, 1968).) I suggest that it is a fair inference that the drafters of the Illinois ■ conspiracy statute found that the issue did not warrant discussion in their three pages of notes. This is especially so since — by rejecting the “two or more” language — the drafters gave a clear signal to the court to adopt the unilateral theory. Clearly, a reviewing court is not required to reject an innovative change in the law merely because a legislative committee has not expressly directed us to adopt it.